Motion for leave to appeal to the Court of Appeals denied. On the record before us we regard the amendment to the complaint as one merely in amplification or correction of the earlier pleading. (Kent v. Erie R. R. Co., 201 App. Div. 293; see, also, 12 Cornell Law Quarterly, 525.) There is no reason why the defendant cannot set up the Statute of Limitations as a defense and seek to establish the fact that the statute has run against the new matters set up in the amended complaint. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ.